AQ 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case
va (For a Petty Offense)
SACHS, JASON M EDCR19-00339-SHK

Case No. CC20 9340226

USM No.

Young Kim, DFPD

 

Defendant’s Attorney

THE DEFENDANT: SACHS, JASON M

@ THE DEFENDANT pleaded of guilty 1 nolo contendere to count(s) _ One _
C1] THE DEFENDANT was found guilty on count(s) —__

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Ended Count
43 CFR 8365.1-4(b)(2) Possession of a Controlled Substance 07/31/2019 One
The defendant is sentenced as provided in pages 2 through _ 3 of this judgment.

Cl THE DEFENDANT was found not guilty on count(s)

MO Counts) .... U's Ui are dismissed on the motion of the United States.

. It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines. restitution. costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

  

Last Four Digits of Defendant’s Soc. Sec. No.: 2935 _ October 4, 2019

 

Date of Imposition of Judgment

Defendant's Year of Birth: I 972° KWAc es
ae

City and State of Defendant's Residence: Signature of Judge

HIGHLAND, CA

 

Shashi Kewalramani, U.S. Magistrate Judge

Name and Title of Judge

\o \a\\4

 

Date
AO 2451 (Rev. 11/16) — Judgment in a Criminal Case for a Petty Offense
Sheet 3 —— Criminal Monetary Penalties
fludgment—Page of

 

DEFENDANT: SACHS, JASON M

CASE NUMBER: CC20  -—- 9340226. == =§ EDCR19-00339-SHK_
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $25.00 $0.00 $0.00 $ 0.00
[1 The determination of restitution is deferred until _ . An Amended Judgment in a Criminal Case (AO 245C) will be

entered afier such determination.
Cl The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, cach payec shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage pa yment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

 

0.00

TOTALS $ 0.00

Y

 

{1 Restitution amount ordered pursuant to plea agreement $

[The defendant must pay interest on restitution ora fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). Ail of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(J The court determined that the defendant. does not have the ability to pay interest, and it is ordered that:
Othe interest requirement is waived for © fine [7 restitution.

{the interest requirement for the © fine [1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on of after
September 13, 1994, but before April 23, 1996.
AQ 2451 (Rev. (1/16) Judgment in a Criminal Case fora Petty Offense
" Sheet 4 —~ Schedule of Pavments

 

 

Judgment—Page 3 of 5
DEFENDANT: SACHS, JASON M
CASE NUMBER: CC20 9340226 EDCR19-00339-SHK
SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A © Lump sum payment of $ due immediately, balance due

0 not later than porentamestencuntopvnisinmes snimungmeynnone snagtnimas cag megs ge omy cats Aen an cing ens BR egal ® or
{] inaccordance with [1 C. OF D;  E,or CF below); or

B Payment to begin immediately (may be combined with 1 C, 1 D,or  F below); or
C (1 Payment in equal | — (eg., weekly, monthly, quarterly) installments of $ over a period of
ee (e.g.. months or years), to commence | (e.g.. 30 or 60 days) after the date of this judgment: or
D © Paymentinequal _ (eg., weekly, monthly, quarterly) installments of $ over a period of
_ _ (¢g., months or years), to commence __ (eg.. 30 or 60 days) after release from imprisonment to

a term of supervision; or

E 1 Payment during the term of probation will commence within __ (eg., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F Special insiructions regarding the payment of criminal monetary penalties:

Criminal monetary penalties of $25.00 are due as directed by the U.S. Probation Office payable to:
US. District Court

255 E. Temple St., Ste. 1178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

{] Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[] The defendant shall pay the cost of prosecution.
(The defendant shall pay the following court cost(s): 0.00

Ll The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) cosis, including cost of prosecution an
court costs,
vee

AQ 2451 (Rev, LI1/16) Judgment in a Criminal Case for a Petty Offense
° Sheet 5 — Probation

Judgment—Page 4 of

DEFENDANT: SACHS, JASON M
CASE NUMBER: ~=(CC20 9340226 EDCR19-00339-SHK
PROBATION

You are hereby sentenced to. probation for a term of:

One (1) year term of formal probation.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
placement on probation and at least two periodic drug tests thereafter, as determined by the court.
(]_ The above drug testing condition is suspended, based.on the court's determination that you pose a low risk
of future substance abuse. (check if applicable)
4, Ci You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
C} You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, er
Seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of'a qualifying offense. (check if applicable)
C1 You must participate in an approved program for domestic violence. (check if applicable)
7. [) You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
(check if applicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay
restitution, fines, or special assessments.

YW bho ee

see

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AQ 2451 (Rev. 11/16) Judgment tna Criminal Case for.a Petty Offense
Sheet 5B — Probation Supervision

Judgment — Page 5 of 5

DEFENDANT, EEE EE
CASE NUMBER:
SPECIAL CONDITIONS OF SUPERVISION

Defendant shall be placed on formal probation for a period of one year.
The terms and conditions of probation are as follows:

1) Defendant shall comply with the rules and regulations of the United States Probation Office and General Order
18-10.

2) Defendant shall submit to one drug test within 15 days of commencing supervision and at least 2 periodic drug
tests thereafter, not to exceed 8 tests per month, as directed by the U. S. Probation Office.

3) Defendant shall reside at and participate in a residential alcohol and/or substance abuse counseling and/or
treatment program, as approved by the U. S. Probation Office, that includes urinalysis, saliva, and/or sweat patch

testing for treatment of alcohol, narcotic addiction, or drug dependency, until discharged by the Program Director
and not to exceed 90 days.

4) Defendant shall pay a total monetary sanction of $25 ($25 mandatory special assessment), as directed by the
U.S. Probation Office.

5) Defendant shall report telephonically to the U. S. Probation Office located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 10/7/19.
